Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-12-00762-CV

                                           Betty J. ETTER,
                                              Appellant

                                                 v.

                                   WELLS FARGO BANK N.A.,
                                          Appellee

                     From the 288th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2012-CI-08003
                         Judge David A. Berchelmann Jr., Judge Presiding

PER CURIAM

Sitting:          Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: January 9, 2013

MOTION TO DISMISS GRANTED; APPEAL DISMISSED

           Appellant filed a motion to dismiss this appeal with each party bearing its own costs.

Appellant’s counsel has certified that he has conferred with opposing counsel who does not

oppose the motion. Accordingly, we grant the motion. See TEX. R. APP. P. 42.1(a)(1). We order

all costs of appeal taxed against the party who incurred them. See TEX. R. APP. P. 42.1(d).



                                                      PER CURIAM